IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00134-CR

GUY DOUGLAS MELTON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-F202000726


                          MEMORANDUM OPINION

      On June 17, 2021, Guy Douglas Melton filed a pro se appeal of the trial court’s

denial of his motion to dismiss the indictment against him. We have no jurisdiction over

an interlocutory appeal from a trial court’s denial of a motion to dismiss an indictment.

See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (stating that standard

for determining jurisdiction is not whether appeal is precluded by law, but whether

appeal is authorized by law); Ex parte Evans, 611 S.W.3d 86, 87 (Tex. App.—Waco 2020,

no pet.) (no authorization for interlocutory appeal of order denying motion to dismiss).
This appeal is therefore dismissed. See TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d

675, 680 (Tex. Crim. App. 2006) (“A court of appeals . . . must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”); Davis v. State, 205 S.W.3d

606, 607 (Tex. App.—Waco 2006, no pet.) (per curiam).

        Notwithstanding that we are dismissing this appeal, Melton may file a motion for

rehearing with this Court within fifteen days after the judgment of this Court is rendered.

See TEX. R. APP. P. 49.1. If Melton desires to have the decision of this Court reviewed by

filing a petition for discretionary review, that petition must be filed with the Court of

Criminal Appeals within thirty days after either the day this Court’s judgment is

rendered or the day the last timely motion for rehearing was overruled by this Court. See

TEX. R. APP. P. 68.2(a).



                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Davis1
Appeal dismissed
Opinion delivered and filed June 30, 2021
[CR25]




1
 The Honorable Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Melton v. State                                                                                    Page 2